Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/1/2020 and 8/12/2019 are being considered.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diamond or rhombus shape as discussed in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 contains the limitation “the backplate comprises a shape of essentially a diamond or rhombus”.  After reviewing the specification, the examiner does not understand what is considered to be “essentially a diamond or rhombus” shape.  Item 150 has rounded corners between rounded edges and contains no straight or parallel lines.  As such the claim is determined to be indefinite.  For Examination purposes, and 4 sided shape with rounded edges with meet the limitations of the claim.
Claim 27 is rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 14-27 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikihiro(JPH04173452A).
Regarding claim 14 (New) Mikihiro discloses a windshield wiper system comprising: 
a pivoting wiper arm (Items 6a and 6b); 
a wiper blade for wiping a surface (Item 5); and 
a connector assembly (Items 3, 7, 18, and 19) coupling the pivoting wiper arm to the wiper blade, the connector assembly comprising a gear drive (item 3) including at least one drive gear (Items 11 and 14) and at least one positioning cog (items 12a and 12b), 
wherein the gear drive rotates the wiper blade based on an angular position of the pivoting wiper arm such that an arc of a motion path of the wiper blade is reduced (roughly horizontal as shown in Fig 1).
Regarding claim 15 (New) Mikihiro discloses the windshield wiper system of Claim 14, wherein the at least one drive gear is coupled to the wiper arm and the at least one positioning cog is coupled to the wiper blade (the term “coupled to” is broad, Mikihiro discloses one assembly that is all coupled together since it all moves together) .
Regarding claim 16 (New) Mikihiro discloses the windshield wiper system of Claim 14, wherein the pivoting wiper arm comprises a first arm member (Item 6) and a second arm member (Item 6b), and wherein the gear drive comprises a first drive gear (Item 11) and a second drive gear (Item 14), wherein the first drive gear is coupled to the first arm member and the second drive gear is coupled to the second arm member (the term “coupled to” is broad, Mikihiro discloses one assembly that is all coupled together since it all moves together).
Regarding claim 17 (New) Mikihiro discloses the windshield wiper system of Claim 15, wherein the pivoting wiper arm comprises a first arm member (Item 6) and a second arm member (Item 6b), and wherein the gear drive comprises a first drive gear (Item 11) and a second drive gear (Item 14), wherein the first drive gear is coupled to the first arm member and 
Regarding claim 18 (New) Mikihiro discloses the windshield wiper system of Claim 16, wherein the gear drive comprises a first positioning cog (Item 12a) and a second positioning cog (Item 12b), and wherein the first and second positioning cogs are in engagement with the first and second drive gears.
Regarding claim 19 (New) Mikihiro discloses the windshield wiper system of Claim 17, wherein the gear drive comprises a first positioning cog (item 12a) and a second positioning cog (Item 12b), and wherein the first and second positioning cogs are in engagement with the first and second drive gears.
Regarding claim 20 and 21 (New) Mikihiro discloses the windshield wiper system of Claim 18 or 19, wherein the connector assembly further comprises a swing link coupled to the wiper arm (Items 7, 18, and 19).
Regarding claim 22 and 23 (New) Mikihiro discloses the windshield wiper system of Claim 20 or 21, wherein the swing link comprises a first swing link member (Item 18a) and a second swing link member (Item 18b), and wherein the first positioning cog is coupled to the first swing link member and the second positioning cog is coupled to the second swing link member (the term “coupled to” is broad, Mikihiro discloses one assembly that is all coupled together since it all moves together).
Regarding claim 24 (New) Mikihiro discloses the windshield wiper system of Claim 14, wherein the connector assembly further comprises a backplate (Item 10 is the housing for Item 3).
Regarding claim 25 (New) Mikihiro discloses the windshield wiper system of Claim 24, wherein the backplate comprises a shape of essentially a diamond or rhombus (as best understood, Figure 1 shows Item 10 as a rectangle with rounded ends).
Regarding claim 26 and 27 (New) Mikihiro discloses the windshield wiper system of Claim 24 or 25, wherein the backplate is arranged between the gear drive and the swing link, and wherein the backplate provides a connection between the swing link and the wiper arm (Item 10 is located at the end of Item 6a and houses Items 11-14.  The output shaft of Item 14a interacts with Item 18a).
Regarding claim 32 (New) Mikihiro discloses a vehicle comprising a windshield wiper system as claimed in Claim 14 (translation Lines 13-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Mikihiro (JPH04173452A) in view of Carson (US 1,709,932).
Regarding claim 33 (New) Mikihiro discloses the vehicle of Claim 32.  Mikihiro fails to explicitly disclose wherein the vehicle is a railway vehicle.
Carson teaches a wiper system with the intended vehicle being a railway vehicle (Page 2 Lines 42-58).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the wiper system of Mikihiro on any vehicle including a railway vehicle.  Since all windows need cleaning including railway vehicles. Unless there is some explicit structure of the railway vehicle (curvature of window, mounting requirements, etc) which may limit the type of wiper system to be used on a railway vehicle, the Examiner views all wiper systems capable of cleaning any wheeled vehicles windshield.

Allowable Subject Matter
Claims 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mikihiro fails to disclose first and second drive gears rotate in a first direction at a first same speed rate, and wherein the swing link and the positioning cogs rotate in second direction opposite to the first direction at a second same speed rate which is higher than the first speed rate.  There are no known references that teach the first and second drive gears along with the first and second cog positions and rotational rates that are disclosed in the instant application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            


/Gary K. Graham/            Primary Examiner, Art Unit 3723